Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This Non-Final office is a response to the papers filed on 09/16/2020.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Keeling et al. (Pub. No. 2015/0298559 A1).

Regarding claim 1, Keeling discloses:

A dynamic wireless power transfer base pad (see Fig. 4-7, see Abstract, Dynamic systems may require a large number of coils (charging pads) which may be installed into the roadway to wirelessly provide power to electric vehicles), comprising: 
a housing having a simple closed curve shape defined by a first axis and a second axis, having a first end along the first axis, and having a second end along the first axis (see Fig. 4-7,, see par [0049], The power source 440 and the power supply/inverter 435 may be installed in a manner that is easy to maintain, service, or replace, e.g., located in a rack or installed in an accessible housing. Such an installation may ensure that the highly complex components of the dynamic wireless charging system 400...., see Fig. 5b, par [0068], enclosure 505....); 
a first conductor disposed within the housing substantially along a circumference of the housing and configured to conduct a first current to produce a first magnetic field (see Fig. 4-7, see par [0057-0077], the conductor that connect switches 420a to base pad 415a...., enclosure material may not be affected significantly by the magnetic fields produced by the base pads 415, nor may the material significantly affect the magnetic fields produced by the base pads 415.....); 
a second conductor disposed within the housing at the first end and configured to conduct a second current to produce a second magnetic field so that a magnetic field at the first end comprises a constructive superimposition of the first magnetic field with the second magnetic field (see Fig. 4-7, see par [0057-0077], the conductor that connect switches 420a to base pad 415a...., enclosure material may not be affected significantly by the magnetic fields produced by the base pads 415, nor may the material significantly affect the magnetic fields produced by the base pads 415....); and 
a third conductor disposed within the housing at the second end and configured to conduct a third current to produce a third magnetic field so that a magnetic field at the second end comprises a constructive superimposition of the first magnetic field with the third magnetic field (see Fig. 4-7, see par [0057-0077], the conductor that connect switches 420a to base pad 415a...., enclosure material may not be affected significantly by the magnetic fields produced by the base pads 415, nor may the material significantly affect the magnetic fields produced by the base pads 415.....), 
wherein the dynamic wireless power transfer base pad is configured to be installed at least one of under a road, next to the road, or on the road (see Fig. 4-7, he BAN enclosure 505 will be installed into a roadway 410 such that the top surface 510 of the enclosure 505 is flush with the top surface of the roadway 410.....).

Regarding claim 2, Keeling discloses:
wherein at least one of: the simple closed curve shape is a rectangle, an ellipse, or a superellipse, or a value of a dimension of the housing along the first axis is greater than a value of a dimension of the housing along the second axis (see Fig. 4-7, the BAN module 450 may comprise a rectangular enclosure 505 containing therein the components of FIG. 5a....).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (Pub. No. 2015/0298559 A1) further in view of Partovi (Pub. No. 2022/0069632 A1).


Regarding claim 7, Keeling disclose:
wherein: at least one of the first conductor, the second conductor, or the third conductor comprises a coil of a wire (see Fig. 4-7, see par [0057-0077], the conductor that connect switches 420a to base pad 415a.....), and 
However, Keeling fails to disclose:
the coil of the wire has a substantially helical shape or a substantially spiral shape.
Thus, Partovi discloses:
the coil of the wire has a substantially helical shape or a substantially spiral shape (see par [0141],  a planar spiral inductor coil is demonstrated, wherein the width of the inductor's trace becomes wider as the trace spirals toward....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a dynamic system of Keeling to include use spiral inductor coil in order to achieve a more uniform magnetic field allowing more positioning flexibility for a receiver across a transmitter surface (see Partovi par [00141]).


Regarding claim 8, Portovi disclose:
wherein the wire comprises a Litz wire (see par [0065], transmitter coil and the receiver coil can have any shape desired and may be constructed of PCB, wire, Litz wire....)

Regarding claim 9, Portovi disclose:
further comprising a magnetic core, wherein in the coil of the wire surrounds the magnetic core (see par [0070], The receiver and/or charger and/or their coils can also include elements such as thermistors, magnetic shields or magnetic cores..., .).

Regarding claim 10, Portovi disclose:
wherein a thickness of the magnetic core at a center of the dynamic wireless power transfer base pad is less than a thickness of the magnetic core at at least one of the first end or the second end (see par [0070], The receiver and/or charger and/or their coils can also include elements such as thermistors, magnetic shields or magnetic cores..., [this is just a design choice]).

Regarding claim 11, Portovi disclose:
wherein: the first conductor comprises a first coil of a wire having a first number of turns, the second conductor comprises a second coil of the wire having a second number of turns, and the third conductor comprises a third coil of the wire having a third number of turns (see par [0272], By use of different coil turns and dimensions, different power levels and/or voltages can be extracted....).

Regarding claim 12, Keeling disclose:
wherein: the first conductor is configured to conduct the first current, the second conductor is configured to conduct the second current, and the third conductor is configured to conduct the third current to produce, along a line above the road and parallel to the first axis, a fourth magnetic field, and a value of at least one of the first number of turns, the second number of turns, or the third number of turns is set so that a strength of the fourth magnetic field at a point on the line opposite a center of the dynamic wireless power transfer base pad is substantially equal to a strength of the fourth magnetic field at a point on the line opposite the first end and is substantially equal to a strength of the fourth magnetic field at a point on the line opposite the second end (see par [0052], the local controller may produce any amount of output current between zero and the maximum current available at the backbone 430 to feed to the base pads 415, e.g., the local controller may produce anywhere between 0% and 100% of the coupled voltage or current from the backbone 430 to feed to the base pads 41....[wherein the current is adjustable]).


Regarding claim 13, Portovi disclose:
wherein at least one of the first conductor, the second conductor, or the third conductor comprises a strip of metal (see par [0065], materials can be used for the coil conductor such as different metals and/or magnetic material or plastic conductors,....).

   Regarding claim 14, Keeling disclose:
wherein at least one of: the second current is different from the first current, the third current is different from the first current, or the third current is different from the second current (see par [0052], the local controller may produce any amount of output current between zero and the maximum current available at the backbone 430 to feed to the base pads 415, e.g., the local controller may produce anywhere between 0% and 100% of the coupled voltage or current from the backbone 430 to feed to the base pads 41....[wherein the current is adjustable]).


Allowable Subject Matter
		Claims 15 and 20 are allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the combination of the prior arts fail to disclose:
“a strength of the first magnetic field is substantially equal along a first line a specific distance above the road and parallel to the first axis, a strength of the second magnetic field is substantially equal along a second line the specific distance above the road and parallel to the second axis, the first dynamic wireless power transfer base pad is disposed, after the dynamic wireless power transfer base system has been installed, adjacent to the second dynamic wireless power transfer base pad, and the dynamic wireless power transfer base system is configured so that, after the dynamic wireless power transfer base system has been installed, no line perpendicular to a plane defined by the road intersects both the at least one first conductor and the at least one second conductor”.

Regarding claim 20, the combination of the prior arts fail to disclose:
“wherein the combined magnetic field is produced along a line parallel to the length so that a strength of the combined magnetic field at a point on the line opposite a center of the length is substantially equal to a strength of the combined magnetic field at a point on the line opposite the first end and is substantially equal to a strength of the combined magnetic field at a point on the line opposite the second end.”



Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claims 3, 5, and 6.

Claims 16-19 are would be allowed as being directly or indirectly dependent of the allowed independent claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851